Citation Nr: 1106974	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  08-06 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Basic eligibility for Department of Veterans Affairs improved 
pension benefits.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The Veteran had active service from April 1981 to April 1984.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 decision of the Nashville, Tennessee, 
Regional Office (RO) which determined that the Veteran did not 
meet the basic eligibility requirements for Department of 
Veterans Affairs (VA) improved pension benefits.  


FINDING OF FACT

The Veteran had peacetime active service from April 1981 to April 
1984.  


CONCLUSION OF LAW

The Veteran does not meet the basic eligibility requirements for 
a permanent and total disability rating for pension purposes.  38 
U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
Veterans Claims Assistance Act of 2000 (VCAA) notice, as required 
by 38 U.S.C.A. § 5103(a), must inform the claimant about (1) the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) the information and evidence that the 
VA will seek to provide; and (3) the information and evidence the 
claimant is expected to provide.  The Court has held that the 
statutory and regulatory provisions pertaining to the VA's duty 
to notify and to assist do not apply to a claim if resolution of 
that claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  
In the instant case the facts are not in dispute.  Resolution of 
the Veteran's appeal is dependent on interpretation of the 
regulations pertaining to basic eligibility for VA improved 
pension benefits.  As will be shown below, the Board finds that 
the Veteran did not serve during a qualifying period of war.  

Therefore, because no reasonable possibility exists that would 
aid in substantiating this claim, any deficiencies of VCAA notice 
or assistance are rendered moot.  See 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2010); Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid the 
Veteran in substantiating the claim).  


II.  Basic Eligibility for VA Improved Pension Benefits

VA improved pension benefits shall be paid to wartime veterans 
who are permanently and totally disabled from 
nonservice-connected disabilities which are not the result of 
willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002).  The 
provisions of 38 C.F.R. § 3.3 (2010), in pertinent part, clarify 
that:

  (a)  Pension for veterans-

***

  (3)  Improved pension; Pub. L. 95-588 (92 
Stat. 2497).  A benefit payable by the 
Department of Veterans Affairs to veterans 
of a period or periods of war because of 
nonservice-connected disability or age.  
The qualifying periods of war for this 
benefit are the Mexican border period, 
World War I, World War II, the Korean 
conflict, the Vietnam era and the Persian 
Gulf War.  Payments are made monthly unless 
the amount of the annual benefit is less 
than 4 percent of the maximum annual rate 
payable to a veteran under 38 U.S.C. 
1521(b), in which case payments may be made 
less frequently than monthly.  Basic 
entitlement exists if a veteran:  

  (i)  Served in the active military, naval 
or air service for 90 days or more during a 
period of war (38 U.S.C. 1521(j)); or  

  (ii)  Served in the active military, 
naval or air service during a period of war 
and was discharged or released from such 
service for a disability adjudged 
service-connected without presumptive 
provisions of law, or at time of discharge 
had such a service-connected disability, 
shown by official service records, which in 
medical judgment would have justified a 
discharge for disability (38 U.S.C. 
1521(j)); or  

  (iii)  Served in the active military, 
naval or air service for a period of 90 
consecutive days or more and such period 
began or ended during a period of war (38 
U.S.C. 1521(j)); or  

  (iv)  Served in the active military, 
naval or air service for an aggregate of 90 
days or more in two or more separate 
periods of service during more than one 
period of war (38 U.S.C. 1521(j));   

The Secretary of the VA has delineated the periods of war for VA 
improved pension purposes:  

This section sets forth the beginning and 
ending dates of each war period beginning 
with the Indian wars.  Note that the term 
period of war in reference to pension 
entitlement under 38 U.S.C. 1521, 1541 and 
1542 means all of the war periods listed in 
this section except the Indian wars and the 
Spanish-American War.  See § 3.3(a)(3) and 
(b)(4)(i).

  (a)  Indian wars.  January 1, 1817, 
through December 31, 1898, inclusive.  
Service must have been rendered with the 
United States military forces against 
Indian tribes or nations.  

  (b)  Spanish-American War.  April 21, 
1898, through July 4, 1902, inclusive.  If 
the veteran served with the United States 
military forces engaged in hostilities in 
the Moro Province, the ending date is July 
15, 1903.  The Philippine Insurrection and 
the Boxer Rebellion are included.  

  (c)  World War I.  April 6, 1917, through 
November 11, 1918, inclusive.  If the 
veteran served with the United States 
military forces in Russia, the ending date 
is April 1, 1920.  Service after November 
11, 1918 and before July 2, 1921 is 
considered World War I service if the 
veteran served in the active military, 
naval, or air service after April 5, 1917 
and before November 12, 1918.  

  (d)  World War II.  December 7, 1941, 
through December 31, 1946, inclusive.  If 
the veteran was in service on December 31, 
1946, continuous service before July 26, 
1947, is considered World War II service.  

  (e)  Korean conflict.  June 27, 1950, 
through January 31, 1955, inclusive.  
  (f)  Vietnam era.  The period beginning 
on February 28, 1961, and ending on May 7, 
1975, inclusive, in the case of a veteran 
who served in the Republic of Vietnam 
during that period.  The period beginning 
on August 5, 1964, and ending on May 7, 
1975, inclusive, in all other cases.  

  (g)  Future dates.  The period beginning 
on the date of any future declaration of 
war by the Congress and ending on a date 
prescribed by Presidential proclamation or 
concurrent resolution of the Congress.  

  (h)  Mexican border period.  May 9, 1916 
through April 5, 1917, in the case of a 
veteran who during such period served in 
Mexico, on the borders thereof, or in the 
waters adjacent thereto.  

  (i) Persian Gulf War.  August 2, 1990, 
through date to be prescribed by 
Presidential proclamation or law.  38 
C.F.R. § 3.2 (2010).  

The Veteran had verified honorable active service from April 1981 
to April 1984, a period of peacetime.  In his March 2007 
Veteran's Application for Compensation or Pension (VA Form 21-
526), the Veteran reported that he had entered active service in 
October 1980 and left active service in April 1984.  

In his May 2007 notice of disagreement, the Veteran reported that 
his "unit went to Gr[e]nada."  He advanced that "does not this 
count as war?"  In his February 2008 Appeal to the Board (VA 
Form 9), the Veteran stated that "I did serve during the time we 
(the U.S.) invade[d] Grenada."  

The Veteran's verified active service was completed entirely 
during peacetime.  38 C.F.R. § 3.2 (2010).  Therefore, the Board 
finds that the Veteran does not meet the basic eligibility 
requirements for VA improved pension benefits.  38 U.S.C.A. 
§ 1521(a) (West 2002); 38 C.F.R. § 3.3 (2010).  

In reviewing a comparable factual scenario, the Court has held 
that where the law and not the evidence is dispositive of a 
Veteran's claim, the claim should be denied because of the 
absence of legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
Veteran's claim is denied.  


ORDER

Basic eligibility for VA improved pension benefits has not been 
established.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


